  Case: 1:18-cv-00864 Document #: 1281 Filed: 04/16/21 Page 1 of 4 PageID #:90689




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE: DEALER MANAGEMENT                            MDL No. 2817
SYSTEMS ANTITRUST LITIGATION                        Case No. 18-cv-00864

This Document Relates To All Cases                  Hon. Robert M. Dow, Jr.
                                                    Magistrate Judge Jeffrey T. Gilbert




          DEALERSHIP CLASS COUNSEL’S AND LIAISON COUNSEL’S MOTION
                 FOR RENEWAL OF LEADERSHIP APPOINTMENT

          The following counsel hereby move this Court for an order renewing their leadership

appointments,1 and their respective firms’ appointments, in the above-captioned multidistrict

litigation.


          Co-Lead Counsel / Dealership Interim Lead Class Counsel:

          Peggy J. Wedgworth
          Milberg Coleman Bryson Phillips Grossman PLLC
          100 Garden City Plaza
          Garden City, NY 11530

          Plaintiffs’ Steering Committee Members:

          Leonard A. Bellavia
          Bellavia Blatt, PC
          200 Old Country Road, Suite 400
          Mineola, NY 11501

1 Judge St. Eve, who formerly presided over this case, made the above appointments in an Order
dated April 16, 2018 (ECF No. 123) for a period of one year, expiring on April 16, 2019. This
Court then issued an Order (ECF No. 644) granting the parties’ motions for renewal of leadership
(ECF Nos. 624 and 627) for a period of one year, expiring on April 16, 2020. The Court then issued
an Order (ECF No. 944) granting the parties’ motions for renewal of MDL Leadership (ECF Nos.
941 and 942) for a period of one year expiring on April 16, 2021.
 Case: 1:18-cv-00864 Document #: 1281 Filed: 04/16/21 Page 2 of 4 PageID #:90690




       Daniel Hedlund and Michelle Looby
       Gustafson Gluek, PLLC
       Canadian Pacific Plaza
       120 South Sixth Street, Suite 2600
       Minneapolis, MN 55402

       James Barz and Frank Richter
       Robbins Geller Rudman & Dowd LLP
       200 South Wacker Drive, 31st Floor
       Chicago, IL 60606

       Liaison Counsel:

       Robert A. Clifford
       Clifford Law Offices, P.C.
       120 N. LaSalle Street, Suite 3100
       Chicago, IL 60602


                                         CONCLUSION

        The Court should renew the leadership appointments of the aforementioned counsel, and

their firms, in the above-captioned matter.

DATED: April 16, 2021                 Respectfully submitted,



                                      /s/ Peggy J. Wedgworth
                                      Peggy J. Wedgworth (pro hac vice)
                                      Elizabeth McKenna (pro hac vice)
                                      MILBERG COLEMAN BRYSON
                                      PHILLIPS GROSSMAN PLLC
                                      100 Garden City Plaza
                                      Garden City, NY 11530
                                      Tel: (212) 594-5300
                                      Fax: (212) 868-1229
                                      pwedgworth@milberg.com
                                      emckenna@milberg.com

                                      Interim Lead Counsel for the Dealership Class




                                                2
Case: 1:18-cv-00864 Document #: 1281 Filed: 04/16/21 Page 3 of 4 PageID #:90691



                             Leonard A. Bellavia (pro hac vice)
                             BELLAVIA BLATT, PC
                             200 Old Country Road, Suite 400
                             Mineola, New York 11501
                             Tel: (516) 873-3000
                             Fax: (516) 873-9032
                             lbellavia@dealerlaw.com

                             Dealership Class Plaintiffs’ Steering Committee

                             Daniel C. Hedlund (pro hac vice)
                             Michelle J. Looby (pro hac vice)
                             GUSTAFSON GLUEK PLLC
                             Canadian Pacific Plaza
                             120 South Sixth Street, Suite 2600
                             Minneapolis, MN 55402
                             Tel: (612) 333-8844
                             Fax: (612) 339-6622
                             dhedlund@gustafsongluek.com
                             mlooby@gustafsongluek.com

                             Dealership Class Plaintiffs’ Steering Committee

                             James E. Barz
                             Frank Richter
                             ROBBINS GELLER RUDMAN & DOWD LLP
                             200 South Wacker Drive, 31st Floor
                             Chicago, IL 60606
                             Tel: (312) 674-4674
                             Fax: (312) 674-4676
                             jbarz@rgrdlaw.com
                             frichter@rgrdlaw.com

                             Dealership Class Plaintiffs’ Steering Committee

                             Robert A. Clifford
                             CLIFFORD LAW OFFICES, P.C.
                             120 N. LaSalle Street, 31 Floor
                             Chicago, Illinois 60602
                             Tel: (312) 899-9090
                             Fax: (312) 251-1160
                             RAC@cliffordlaw.com

                             MDL Liaison Counsel
 Case: 1:18-cv-00864 Document #: 1281 Filed: 04/16/21 Page 4 of 4 PageID #:90692



                                CERTIFICATE OF SERVICE

I, Peggy J. Wedgworth, an attorney, hereby certify that on April 16, 2021, I caused a true and
correct copy of the foregoing DEALERSHIP CLASS COUNSEL’S AND LIAISON
COUNSEL’S MOTION FOR RENEWAL OF LEADERSHIP APPOINTMENT to be filed
and served electronically via the Court’s CM/ECF system. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF System.


                                                      /s/ Peggy J. Wedgworth
